Citation Nr: 1715389	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  08-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and M.L.




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February to December 1972.  The Veteran died in July 2006.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the cause of the Veteran's death.    

In November 2009, the Appellant testified during a Board hearing before the undersigned at the RO, and the transcript is of record.  

The Board remanded the case for further development in June 2010, February 2012, July 2015, and May 2016. 


FINDINGS OF FACT

1. The Veteran died in July 2006; the immediate cause of death was cardiac arrest, and the underlying causes of death were heptatovenal syndrome and end stage liver disease.

2.  At the time of the Veteran's death, the Veteran was not service-connected for any disability.

3.  The Veteran's cirrhosis of the liver did not manifest within one year of separation; therefore, in-service incurrence may not be presumed.  

4.  The Veteran's hepatitis B, hepatitis C, and cirrhosis of the liver did not manifest in service, and such disabilities were not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).   A letter sent to the Appellant in September 2006 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports; VA treatment records; and evidence submitted by the Appellant, including her lay statements.  The Appellant has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Also, the VA medical opinions were issued in August 2010, September 2015, and January 2017.  The Board finds the examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

The Appellant testified during a Board hearing in November 2009, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In June 2010, the Board remanded the Appellant's claim for procurement of outstanding records of pertinent medical treatment including a July 2004 VA examination report, a copy of an October 2002 Board hearing transcript, and a September 2003 Board remand.  The Board also requested a VA medical examination to determine the etiology of the Veteran's hepatitis C.  The Veteran was afforded the requested examination in August 2010.  VA treatment records were associated with the claims file in October 2010.  The RO made several attempts to obtain the outstanding procedural documents but issued a formal finding of unavailability in October 2010.   

In February 2012, the Board remanded the claim for procurement of the Veteran's outstanding VA medical records from the West Palm Beach VAMC from 1999, a copy of the Veteran's July 2004 VA examination report, and SSA records.  The Board also requested that the RO seek clarification regarding the Appellant's representation.  After several attempts to procure the outstanding records, the RO issued a formal finding of unavailability in March 2013.  In addition, the issue regarding the Appellant's representation was resolved.   

In July 2015, the Board again remanded the Veteran's claim for medical opinion regarding the likely etiology (i.e., mode of transmission) of the Veteran's hepatitis C.  The requested opinion was issued in September 2015.

Finally in May 2016, the Board remanded the claim for procurement of records from Castle Air Force Base relating to the Veteran's 1972 hospitalization and/or treatment.  The Board also requested an addendum medical opinion.  The requested medical opinion was issued in January 2017.  In November 2016, the RO sent a letter to the Appellant requesting that she complete a VA Form 21-4142 requesting the Veteran's medical records from Castle Air Force Base.  The Appellant did not respond within 30 days as directed by the letter.  

Thus, the Board finds that the RO substantially complied with the remand instructions and that any lack compliance was cured by subsequent remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Relevant  Legal Principles 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A disability present at the time of the Veteran's death may be service-connected if the facts establish that the disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury or disease in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, the claimant must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

For certain chronic disorders, including cirrhosis of the liver, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2016).
Analysis

The Appellant contends that the Veteran's cause of death was related to service.  In this regard, the Veteran died in July 2006 and the death certificate listed cardiac arrest, hepatorenal syndrome and end-stage liver disease as the underlying causes of death.  Additionally, hepatoencephalophathy was listed as a contributing condition to the cause of death.  The Appellant also contends that the Veteran's cause of death was ultimately due to a history of hepatitis C which was contracted through inoculations in service.  The Appellant reported that the Veteran had hepatitis C since 1977 and that he had no risk factors for the disease aside from tattoos that he got prior to 1977, possibly during service.  See November 2009 Hearing Transcript; September 2010 Statement in Support of Claim.  Prior to his death, the Veteran was denied service connection for hepatitis C due to a lack of evidence relating the disease to service.  See March 2006 Rating Decision; June 2006 Rating Decision.
The VBA Live Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I, Topic 2, Block e (Live Manual) indicates that the risk factors for hepatitis B and hepatitis C are similar and include transfusion of blood or blood products (before 1992 for HCV or before 1975 for HBV), organ transplant  (before 1992), hemodialysis, tattoos, body piercing, and acupuncture with non-sterile needles, intravenous drug use, high risk sexual activity, intranasal cocaine use, accidental exposure to blood by percutaneous exposure or on mucous membranes, sharing of toothbrushes, or shaving razors, and immunization with a jet air gun injector.  

Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically possible.  Id.  The Live Manual further states that a medical report linking hepatitis to air gun injectors must include a full discussion of all potential modes of transmission and a rationale as to why the examiner believes the air gun injector was the source for the hepatitis infection.  Id. 

A review of the service treatment records show that in June 1972 the Veteran was treated for pediculosis.  The record also shows that he was treated for scarlet fever in August 1972 and that he responded to treatment with medications.  Notably, the Appellant contends that the diagnosis of scarlet fever was erroneous and that the Veteran's true diagnosis was hepatitis.  

A November 1972 service discharge report shows the Veteran was recommended for discharge due to immature personality, and inability to cope with stress and poor performance of duty.  No inoculation records were found in the claims file.  The Veteran's service treatment records are silent for complaints of or treatment for hepatitis B, hepatitis C, and cirrhosis.  

In the Veteran's report of medical history at separation, he stated that he was in good health.  He denied jaundice or hepatitis.  The Veteran also denied liver trouble.  In addition, on the Veteran's medical examination at separation, the examining clinician indicated that the Veteran did not have any identifying body marks to include scars and tattoos.   

Post-service treatment records show a history of treatment for hepatitis C and hepatitis B from 2001 to the time of the Veteran's death in 2006.  Treatment records indicate a history of alcoholism prior to 1998.  A March 2005 VA record showed treatment for hepatitis B and C without a history of blood transfusion or IV drug use.  At that time, the Veteran reported multiple immunizations during service in 1972.

In October 2010, a VA examiner reviewed the Veteran's claim file and issued an opinion as to the etiology of his hepatitis.  The examiner stated that the Veteran's hepatitis C is less likely than not caused by or a result of military service.  The examiner reasoned that he is unable to locate any evidence of treatment or risk factor exposure during service in the Veteran's service treatment records.  The examiner further reported that there is no evidence of medical treatment which would have caused hepatitis exposure during the Veteran's service and no historic records supporting this contention.  

An additional VA medical opinion was issued in September 2015.  The examiner stated the following:

The Veteran was not noted to have had any tattoos or STD's in the service by his medical history exam dated 12/5/1972.  At that time he denied any history of jaundice or hepatitis.  He was noted to have had STD's after leaving service and had developed a history of alcohol abuse.  He was diagnosed with hepatitis B and C and was treated for this in about 2001 until his death in 2006.  There is no medical evidence that the Veteran contracted his hepatitis B or C in the service.  In fact, he was noted to be in good health on his separation examination in 1972.  The fact that he did not get diagnosed with or become symptomatic with hepatitis until around 2001 would seem to indicate that his infection was most likely after his service and prior to 2001.  He was high risk for development of hepatitis due to his history of STD's and alcoholism, which is known to impair one's judgment in activities.  There is no record of the Veteran's immunizations in the service treatment records.  There is no medical evidence that the Veteran's hepatitis was due to use of 'air gun' immunizations.  The most likely etiology of the Veteran's hepatitis B or C would be his history of unprotected sex as noted by the history of STDs after service. 

In addition, the examiner discussed medical literature regarding the different methods of transmission of hepatitis in the United States and Europe.  In January 2017 the examiner supplemented his opinion to address the Appellant's contentions that the Veteran's in-service treatment for scarlet fever was incorrectly noted and that his actual disability was hepatitis.  The examiner stated that it would be mere speculation to suggest or imply that the Veteran's in-service diagnosis noted as scarlet fever was in error.  The examiner further stated that the Veteran's in-service diagnosis of scarlet fever was incorrect and that the Veteran's symptoms were due to hepatitis C would not change his medical opinion.  

The Board finds the VA examiners opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and the opinions were based on a review of the service treatment records, the post-service treatment records and examinations, relevant medical literature, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Other evidence addressing the nexus element is a September 2007 statement from VA physician, H.A.  The physician reported that the Veteran was under his care from April 2003 to July 2006 for treatment of Hepatic Cirrhosis.   Dr. H.A. further stated, "[The Veteran] was diagnosed with chronic hepatitis C and a review of his active service records will confirm that the [he] was in the military during the Vietnam era.  The immunization and inoculation techniques which were practiced during that period and to which [the Veteran] was unfortunately exposed would very likely have played a causative role in his contracting of chronic hepatitis C."  

In April 2009, the Appellant submitted another medical opinion from Dr. H.A.  Dr. H.A. stated, 
[The Veteran] had no history of prior alcohol abuse nor was there any prior history of illicit or intravenous drug abuse.  A review of his active duty service records would reveal that [the Veteran] while in the military had a documented viral illness associated with jaundice.  At the time due to the limitations of medical science, it was not possible to categorically make the diagnosis of acute hepatitis C infection.  However, there is no doubt that the etiological agent responsible for his hepatitis at that time was the hepatitis C virus.  The documented sequence of events and the natural history of the disease support this inference.  [The Veteran] was very likely exposed to and contracted the viral infection while in the service.  He was most certainly part of the boot camp practice of mass immunizations using jet gun injections during the 1960s.  [The Veteran] would have been at risk for infection in such a scenario.  It is my opinion that [the Veteran] contracted hepatitis C while in the military and that the jet gun injections would have been a very likely source of his infection.

The Board has carefully considered this evidence and finds the VA examiners' opinions are afforded more probative weight.  Dr. H.A. did not provide a rationale for his opinion.  Furthermore, contrary to Dr. H.A's statements, the Veteran's VA treatment records indicate that the Veteran did have a history of alcohol abuse.  
In a November 2001 VA treatment note there is a report that the Veteran had a history of alcohol abuse and had abstained since 1998 because of a DUI.  As this is not consistent with the record, Dr. H.A.'s opinion is inadequate.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background);
see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  
Furthermore, the opinion does not comply with the Live Manual, which requires that a medical report linking hepatitis to air gun injectors must include a full discussion of all potential modes of transmission and a rationale as to why the examiner believes the air gun injector was the source for the hepatitis infection.  Live Manual III.iv.4.I.2.e.

It is well established that lay persons without medical training, such as the Appellant, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service that were treated as scarlet fever are in any way related to his hepatitis B and hepatitis C is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Appellant is not competent to opine as to whether inoculations in service caused the Veteran's disabilities as it falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The Board also acknowledges the Appellant's argument that the Veteran may have been exposed to hepatitis B or C while getting a tattoo purportedly in service.  To this end, the Appellant submitted a lay statement from the Veteran's sister indicating that the Veteran did not have tattoos while in service but did have tattoos at separation.  See Correspondence Received April 2015.  However, the Veteran's separation examination report indicates that he did not have any tattoos.  

Lastly, the evidence does not show that the Veteran's cirrhosis of the liver manifested within one year of separation.  The Veteran's VA treatment records indicate that cirrhosis was first diagnosed in 2003 - over 30 years after separation.  Thus, the Veteran is not entitled to the presumption that his cirrhosis of the liver is related to service.  38 C.F.R. §§ 3.307, 3.309.

In sum, the Veteran's service treatment records are silent for complaints or treatment for a liver disability in service.  In fact, the Veteran specifically denied any such disability and reported being in good health at separation.  In addition, the Veteran's VA treatment records indicate that the Veteran had a history of hepatitis B and C infections as early as November 2001, which is over 30 years after separation.  The Veteran's VA treatment records also indicate a history of alcohol abuse, which is shown to cause liver damage.  See Live Manual III.iv.4.I.2.m; October 2010 VA Examination Report; September 2015 VA Examination Report.  Thus, the preponderance of the evidence weighs against a finding that the Veteran's cause of death was related to service. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied 


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


